We find that the testimony of the accomplice Dexter Wooden, implicating the defendant as the individual who cut the victim’s throat and burglarized her home, was sufficiently corroborated. The corroborative evidence independently established that Dexter had participated in the criminal activity, that the defendant was with Dexter both prior to and after the crimes occurred, that the two of them discussed committing the crime immediately prior to its commission, and that the defendant usually carried the razor which was found at the scene of the crime and which was believed to have been the murder weapon. In addition, after the crime was committed, the defendant returned to his apartment and told two witnesses that he had cut Bernice Rodrigues’ throat and killed her (see, People v Glasper, 52 NY2d 970, 971-972; People v Hudson, 51 NY2d 233, 238; People v Cunningham, 48 NY2d 938).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for our review or without merit (see, People v Graham, 111 AD2d 831). Mollen, P. J., Eiber, Sullivan and Rosenblatt, JJ., concur.